Citation Nr: 1619221	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran was afforded a personal hearing before the undersigned.


FINDING OF FACT

Hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran claims that his hearing loss is a result of his service in the Marines as an aircraft maintenance mechanic as he was constantly exposed to very loud jet aircraft and drop engines while working in the flight line, on flight decks on aircraft carriers and in hangers.

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran had been diagnosed with hearing loss.  See October 2011 VA examination.  The first requirement for service connection for these claims, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of aircraft structures mechanic.  The Veteran reported having high levels of noise exposure during service without adequate hearing protection.  During the February 2016 hearing, he reported that he was an aircraft mechanic working on several types of aircrafts, jet aircrafts, helicopters, and turbo prop.  He also reported working on the flight lines and in hangars where the noise level is augmented through the hangar and worked with hammers and the mechanical equipment with the aircraft running at the same time.  He was also attached to a squadron in Japan for a year which was assigned to the USS Midway Aircraft Carrier.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss is related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records are silent for any complaints of hearing loss and the Veteran's hearing was normal on entrance and separation.

During the October 2011 VA examination, the Veteran was diagnosed as having bilateral hearing loss with moderate sensorineural hearing loss in the right ear and mild sensorineural hearing in the left ear.  The Veteran was also diagnosed as having tinnitus and the etiology of the tinnitus was at least as likely as not associated with hearing loss.  The examiner opined that it was as likely as not that the Veteran's hearing loss was not caused by loud noise exposure while in service as a review of the medical records shows normal hearing limits at all tested frequencies at entrance and normal hearing limits after separation.  The Veteran's tinnitus was at least as likely as not caused by loud noise exposure while in service as tinnitus is associated with loud noise exposure regardless of any subsequent hearing loss and the Veteran reports working as an aircraft engine mechanic, which would result in loud noise exposure.  

Given the evidence set forth above, service connection for the Veteran's hearing loss is warranted.  In-service acoustic trauma is conceded here based on the circumstances of his service and service connection had previously been granted for tinnitus based on such in-service acoustic trauma.  Moreover, the VA examiner's negative opinion was based solely on normal hearing limits during service.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Therefore, the VA examination report as it pertains to hearing loss is not found to be probative.  The October 2011 VA examiner found that the Veteran's tinnitus was associated with his hearing loss and was also caused by inservice noise exposure.  Therefore, based on these findings regarding tinnitus, it follows that hearing loss is also related to service.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


